Le Grand, C. J.,
delivered the opinion of the court.
The bill in this case was filed to have the defendant .enjoined from issuing executions on two judgments which had been confessed before a justice of the peace. The bill in substance avers, that no warrant ever issued, and at the time of the confession of the judgments the complainants believed the claim of the defendant to be just and free from all objection, but that sinc.e then they discovered it to be fraudulent and usurious. The answer of respondent denies all fraud and usury. This being so, the only question presented to this court is, ought relief to be sought in equity against the effect of the judgment because of th.e non-issue of warrants, or ought it to have been sought at law on appeal ?
We are of opinion, that the complainant ought to have sought relief at law 0I? an appeal., Jh a case somewhat analogous to the one before the court this doctrine was held. We allude to the case of Derickson and others, vs. Predeaux and others, decided by the Court of Appeals for the Eastern Shore, at June term, 1824. In that case a party having a claim against one of the complainants split the amount into several sums, and caused warrants to be issued on each of such sums, and obtained judgments by the confession of the defendant in those suits. The bill was filed to prevent the execution of the judgments, on the ground, that it was illegal for the plain*325tiff to so divide his claim. The language of the court in that case is equally applicable to the one now before us. “But,” say the court in that case, “the defendant in such case having full and ample relief at law, the remedy could only be in a court of law by a reversal of the judgments, on appeal to the proper tribunal, for a want of jurisdiction by the justice of the peace giving the judgments, and equity could furnish no relief. The question of jurisdiction being a question only of law, and the judgments good until reversed on appeal.” And “ therefore, admitting that the parties could not by splitting the account give jurisdiction to the magistrate, there is not only no ground for the interposition of a court of chancery, but no justice or honesty in their pretensions, and he who seeks relief in equity must come into chancery with clean hands.”
The case of Dilley vs. Shipley et al., 4 Gill, 48, does not conflict with this view. That case was decided by a majority of the court, on the ground that under the act of 1825, ch. 223, sec. 2, no judgment, in point of fact, had ever been entered up against the complainant. Here there is no irregularity in the judgment itself, but the objection is, that the justice had no jurisdiction to render it, and this, as we have seen, is a matter which should have been availed of on appeal.

Order affirmed.